Citation Nr: 1718228	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  09-49 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a separate rating for erectile dysfunction (ED).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served in the Army from February 1983 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part, denied a rating higher than 20 percent for a low back strain.  

By way of brief procedural history, the Board remanded the back claim (and other increased rating claims not before the Board) for further development in November 2014.  In that decision, the Board also determined that pursuant to Rice v. Shinseki and based on a July 2013 rating decision that granted service connection for posttraumatic stress disorder (PTSD) and assigned a 100 percent disability rating, the issue of entitlement to TDIU was reasonably raised.  As such, the Board remanded the TDIU issue for appropriate development and adjudication.

Subsequently, in an October 2014 rating decision, the RO granted a higher 40 percent disability rating for the low back strain, effective September 23, 2014.  Then, in April 2016, the Board remanded the back claim (and other increased rating claims not before the Board) and the TDIU claim for further development.  The Board also determined that a separate claim for service connection for ED was raised and remanded that claim for development.

In December 2011, the Veteran testified before a Veterans Law Judge who is unavailable to participate in the adjudication of this appeal and a transcript of the hearing is associated with the record.  In a November 2015 letter, the Board informed the Veteran that he had the option to have another hearing before a Veterans Law Judge who would participate in any decision made on his appeal.  The Veteran was informed that he had 30 days to indicate whether he wanted an additional hearing however, no response was received.  Therefore, the Board is proceeding with appellate review of the claims.

The Board is cognizant that the prior remand that the prior Board remand found the issue of entitlement to service connection for a separate rating for ED and the issue of TDIU were inextricably intertwined.  The Board's current review of the record indicates that these issues are not inextricably intertwined, and therefore, the Board finds that it can proceed with adjudication of the issue of TDIU at this time.

The issue of entitlement to a separate rating for ED is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran did not complete and returned a VA Form 21-8940 in connection with the TDIU appeal.

2.  The evidence does not show that the Veteran is unable to secure and follow substantially gainful unemployment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in February 2009, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.

VA has also satisfied its duty to assist as to these issues.  The electronic claims folder contains service treatment records, VA medical records and VA examinations.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.  

The Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Additionally, in accordance with the November 2014 Board remand, the AOJ sent the Veteran a VA Form 21-8940, Application for Increased Compensation Based on Unemployability for him to complete, obtained updated VA treatment records, afforded the Veteran a March 2015 VA examination to evaluate the severity of his back disability and adjudicated the issue of entitlement to TDIU.

Therefore, the agency of original jurisdiction (AOJ) has substantially complied with the November 2014 remand directives and satisfied the duties to notify and assist.  Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97  (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

All necessary development has been accomplished, and therefore appellate review for the TDIU claim may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


TDIU

A TDIU is granted where a Veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him. 
38 C.F.R. § 4.16 (2016).

To establish entitlement to a TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155;
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a TDIU.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16 (a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran has more than two service-connected disabilities, one of which is rated at 40 percent or more, and the additional disabilities result in a combined rating of 70 percent or more; therefore, ,the Veteran meets the threshold percentage requirements for consideration of a TDIU on a schedular basis.  38 C.F.R. § 4.16 (a).  

As indicated above, in November 2014, the Board determined that a TDIU claim was raised pursuant to Rice v. Shinseki.  In its determination, the Board noted the June 2013 rating decision which granted service connection for PTSD and assigned a 100 percent disability rating.  The 100 percent disability rating for PTSD was subsequently reduced to 70 percent in a September 2016 rating decision.

Based on review of the evidence, there are no grounds upon which to award TDIU.  Moreover, given the Veteran's failure to complete VA Form 21-8940 with educational background and work history, the Board must render its decision based on the record at hand, and given the absence of an inability to maintain substantially gainful employment, the claim must be denied.

Although the Veteran's service-connected disabilities meet the schedular requirements for TDIU, the medical evidence does not show that the Veteran is unable to maintain substantially gainful employment.  In contrast, the evidence shows that the Veteran is able to maintain substantially gainful employment.  In this regard, none of the VA examinations for the Veteran's various disabilities indicate that the Veteran's service-connected disabilities render the Veteran unable to gain or maintain substantially gainful employment.  Notably, the October 2014 VA mental health examination shows that the Veteran has owned his own business with several employees for over twenty years.  The Veteran reported that he still goes to work each morning.  The Veteran also reported that he is a weapons instructor at a gun range and that he taught "seven classes last year."  The October 2014 VA examiner discussed the inconsistency in his findings and the finding in a March 2013 VA examination that checked boxes corresponding to "intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene" and "disorientation to time or place."  The October 2014 VA examiner opined that upon review of the medical evidence, to include the VA mental health treatment records, the Veteran and the March 2013 VA examination report, there is no evidence to substantiate those two checked boxes.  To support his opinion, the October 2014 VA examiner noted that the March 2013 VA examination herself reported that the Veteran's PTSD was moderate and estimated occupational and social impairment as 50 percent.

During March 2015 VA examination of the back, the Veteran reported that he is currently self-employed as "an automotive electronic technician-police radios, computer systems in cars, programming."  He reported that he uses a drum stand to mount radios and computers that he works on so that he does not have to bend over.

The Board notes the Veteran's September 2014 statement in support of claim, in which he states that due to "being unable to hold down gainful employment", he is unable to provide for the education of his daughter who would soon enroll in college.  However, this statement contradicts the record as the Veteran later reported during his October 2014 VA examination that he has owned his business for over twenty years, goes to work each morning, and also works as a weapons instructor at a gun range; and his March 2015 VA examination that he is currently self-employed.  The description of his self-employment does not provide evidence that this employment, in which he has reported he employees others, is not substantially gainful employment.  See, e.g, 38 C.F.R. §§ 4.17(a);4.18.

The evidence does not show that the Veteran's service-connected disabilities are so severe that it is impossible to follow a substantially gainful occupation.  The preponderance of the competent, credible, and probative evidence is against a finding that Veteran's service-connected disabilities preclude her from securing and maintaining substantially gainful employment and entitlement to a TDIU must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.340, 3.341, 4.16; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As the preponderance of the evidence does not show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, the Board does not find that referral for extraschedular consideration is warranted.  38 C.F.R. § 4.16 (b).



ORDER

A total disability rating based on individual unemployability due to service connected disabilities (TDIU) is denied. 


REMAND

The issue of entitlement to a separate rating for erectile dysfunction was remanded in April 2016 for additional development, to include obtaining adequate opinions to determine whether erectile dysfunction is related to service or any service-connected disability.  Although an April 2016 VA opinion was provided, it is inadequate because the VA examiner only opined whether the Veteran's erectile dysfunction was related to the Veteran's back disability.  The examiner failed to provide an opinion regarding the other service-connected disabilities, to include his service-connected chronic prostatitis and radiculopathy.  

A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 270-71  . Thus, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain update VA treatment records.

2.  Upon completion of directive #1, schedule the Veteran for a VA examination to determine the etiology of the Veteran's erectile dysfunction.  The claims file, to include this remand, must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.

Upon review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran's erectile dysfunction is at least as likely as not caused or aggravated by service-connected disability.

Specifically, the examiner is requested to provide separate opinions as to whether each of the following disabilities caused or aggravated erectile dysfunction:  PTSD, low back strain with muscle spasm with right lower extremity radiculopathy, and chronic prostatitis.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the  claim for entitlement to service connection for erectile dysfunction.  If the claim remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


